Citation Nr: 1424559	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to the Veteran's service-connected low back strain with degenerative joint disease.

2.  Entitlement to service connection for a left leg disability, claimed as secondary to the Veteran's service-connected low back strain with degenerative joint disease.

3.  Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected low back strain with degenerative joint disease.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity associated with low back strain with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from October 1960 to September 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in St. Louis, Missouri.  

The issues of entitlement to service connection for the bilateral hips, entitlement to an increased rating for low back strain with degenerative joint disease, and entitlement to a higher initial rating for radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a left leg disability.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a left leg disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal - Left Leg Disability

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In February 2010, the Veteran perfected an appeal as to the issue of entitlement to service connection for a bilateral leg disability.  In an October 2011 rating decision, the RO granted service connection for a right leg disability.  The left leg claim remained denied.  During the June 2012 Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding that issue pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding a left leg disability, and the issue is dismissed.


ORDER

The appeal for entitlement to service connection for a left leg disability is dismissed.


REMAND

During the June 2012 hearing, the Veteran reported that his back disability had increased in severity in the prior two years.  He stated that he now has constant pain at a level of 8 out of 10 and that he cannot lift, squat, or bend.  He is limited in his ability to walk, climb stairs, and stand for extended periods of time.  The Veteran's representative requested a new VA examination to determine the current level of severity of the Veteran's back disability.  

As the Veteran asserted a worsening of his back disability and it has been more than four years since his prior VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board also notes that the Veteran has not received a VA examination regarding his bilateral hip claim.  The Veteran has asserted that he has pain in his hips.  The Veteran is competent to report symptoms such as pain.  He also asserts that his hip disability is causally or etiologically related to the low back disability.  The Board finds that a VA examination is necessary to determine if the Veteran has a current bilateral hip disability, and if so to determine if the disability is related to or aggravated by his low back disability.  

Finally, in October 2011, the RO granted service connection for radiculopathy of the right lower extremity associated with low back strain with degenerative joint disease at 10 percent disabling.  During the June 2012 hearing, within the applicable appeal period, the Veteran indicated his disagreement with that evaluation and requested that the hearing be considered a notice of disagreement with the rating.  Therefore, the Board finds that the Veterans successfully submitted a timely notice of disagreement regarding the October 2011 rating decision granting a 10 percent evaluation for radiculopathy of the right lower extremity.  The Board must remand the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran a Statement of the Case addressing the issue of entitlement a higher initial disability rating for radiculopathy of the right lower extremity associated with low back strain with degenerative joint disease in excess of 10 percent.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  The RO should attempt to obtain and associate with the claims file any outstanding VA treatment records.  All attempts to obtain such records should be documented in the claims file.  

3.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's back disability and to provide a diagnosis and nexus opinion for any bilateral hip disability.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should clearly report the extent of the Veteran's back disability in accordance with VA rating criteria, to include noting any associated neurological residuals, and offer an opinion as to the level of occupational impairment caused by the back disability.  Specifically, the examiner should present range of motion findings and determine if the Veteran experiences ankylosis.  The examiner should also note the duration of any incapacitating episodes.

The examiner should also determine if the Veteran has a disability of the right or left hip.  If the examiner finds that a diagnosed disability of the hips is in effect, he should determine:

a.) if it is at least as likely as not that the hip disability was causally or etiologically related to the Veteran's low back disability, service, or another service-connected disability and;

b.) if it is at least as likely as not that the Veteran's hip disability was aggravated (permanently worsened) by the Veteran's service-connected disabilities, specifically his low back disability.

A complete rationale must be provided for each opinion.  

2.  After completion of the above, the RO should review the expanded record and determine if a higher rating for the disability on appeal may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


